 



Exhibit 10.5
GUARANTY FINANCIAL GROUP INC.
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
(as amended and restated effective as of November 28, 2007)

ARTICLE 1
Intent
     This Guaranty Financial Group Inc. Supplemental Executive Retirement Plan
is maintained by Guaranty Financial Group Inc. for the purpose of providing
supplemental retirement benefits to eligible employees.
ARTICLE 2
Definitions
     2.1 “Administrator” means the person(s) or committee appointed to
administer the Retirement Plan.
     2.2 “Affiliate” means any trade or business, whether or not incorporated,
that together with the Company is treated as a single employer under Section
414(b) or 414(c) of the Code.
     2.3 “Beneficiary” means the person(s) to whom the Participant’s accrued
benefit under the Retirement Plan is payable upon the Participant’s death.
     2.4 “Board” means the Board of Directors of the Company.
     2.5 “Code” means the Internal Revenue Code of 1986, as amended.
     2.6 “Company” means Guaranty Financial Group Inc. and any successor
thereto.
     2.7 “Participant” means each person who is identified as a Participant for
purposes of Articles 4 and/or 5 hereof.
     2.8 “Plan” means the Guaranty Financial Group Inc. Supplemental Executive
Retirement Plan, as set forth herein and amended from time to time. For periods
prior to the date of this amendment and restatement, the term “Plan” means the
Excess Benefits Plan of Temple-Inland Financial Services Inc. and the
Supplemental Benefits Plan of Temple-Inland Financial Services Inc.
     2.9 “Profit Sharing Contributions” means Profit Sharing Contributions under
the Retirement Plan and such other contributions under such plans, if any, as
may be designated in an appendix hereto. For periods prior to January 1, 2008,
the term Profit Sharing Contributions means Company Retirement Contributions
under the Retirement Plan.
     2.10 “Profit Sharing Contributions Account” means a Participant’s “Profit
Sharing Contributions Account” under the Retirement Plan and such other accounts
under such plans, if any, as may be designated in an appendix hereto. For
periods prior to January 1, 2008, the term Profit Sharing Contributions Account
means the Participant’s Company Retirement Contributions Account.
     2.11 “Retirement Benefit” has the meaning set forth in Article 3 hereof.

 



--------------------------------------------------------------------------------



 



     2.12 “Retirement Plan” means the Guaranty Financial Group Inc. Savings and
Retirement Plan, as amended from time-to-time, and any successor thereto.
     2.13 “Termination of Employment” means a Participant’s “separation from
service” (within the meaning of Section 409A of the Code) with the Company and
its Affiliates.
ARTICLE 3
Amount of Retirement Benefit Under Plan
     A Participant’s “Retirement Benefit” under this Plan shall be the sum of
the Participant’s Section 415 Retirement Benefit (if any) under Article 4 and
the Participant’s Section 401(a)(17) Retirement Benefit (if any) under
Article 5.
ARTICLE 4
Section 415 Retirement Benefit
     4.1 Eligibility. Each person who is a participant in the Retirement Plan
shall be a “Participant” for purposes of this Article 4 and shall be eligible to
receive a Section 415 Retirement Benefit in accordance with, and subject to the
terms of, this Article 4.
     4.2 Section 415 Retirement Benefit. A Participant shall be entitled to
receive upon Termination of Employment, a Section 415 Retirement Benefit that is
equal to the sum of:
     (a) the excess, if any, of (i) the amount of Profit Sharing Contributions
that would have been credited from time-to-time to the Participant’s Profit
Sharing Contributions Account under the Retirement Plan assuming that the
limitations imposed on benefits provided under the Retirement Plan by reason of
Section 415 of the Code did not apply over (ii) the amount of Profit Sharing
Contributions actually credited from time-to-time to the Participant’s Profit
Sharing Contributions Account under the Retirement Plan (the excess of (i) over
(ii) being “Section 415 Contributions”); and
     (b) an amount equal to the return that the Section 415 Contributions would
have earned (or lost) if they had been invested in the U.S. Treasury Fund
(within the meaning of the Retirement Plan), assuming that the Section 415
Contributions had been credited to the Participant’s Profit Sharing
Contributions Account as of the first day of the calendar year immediately
following the calendar year for which the Section 415 Contribution would have
been credited to the Participant’s Profit Sharing Contributions Account but for
the limitations imposed on benefits provided under the Retirement Plan by reason
of Section 415 of the Code.
ARTICLE 5
Section 401(a)(17) Retirement Benefit
     5.1 Eligibility. Each person who is a participant in the Retirement Plan
shall be a “Participant” for purposes of this Article 5 and shall be eligible to
receive a Section 401(a)(17) Retirement Benefit in accordance with, and subject
to the terms of, this Article 5.
     5.2 Section 401(a)(17) Retirement Benefit. A Participant shall be entitled
to receive upon Termination of Employment, a Section 401(a)(17) Retirement
Benefit that is equal to the sum of:
     (a) the excess, if any, of (i) the amount of Profit Sharing Contributions
that would have been credited from time-to-time to the Participant’s Profit
Sharing Contributions Account under the Retirement Plan assuming that the
limitations imposed on benefits provided under the Retirement

- 2-



--------------------------------------------------------------------------------



 



Plan by reason of Section 401(a)(17) of the Code did not apply over (ii) the
amount of Profit Sharing Contributions actually credited from time-to-time to
the Participant’s Profit Sharing Contributions Account under the Retirement Plan
(the excess of (i) over (ii) being “Section 401(a)(17) Contributions”); and
     (b) an amount equal to the return that the Section 401(a)(17) Contributions
would have earned (or lost) if they had been invested in the U.S. Treasury Fund
(within the meaning of the Retirement Plan), assuming that the
Section 401(a)(17) Contributions had been credited to the Participant’s Profit
Sharing Contributions Account as of the first day of the calendar year
immediately following the calendar year for which the Section 401(a)(17)
Contribution would have been credited to the Participant’s Profit Sharing
Contributions Account but for the limitations imposed on benefits provided under
the Retirement Plan by reason of Section 401(a)(17) of the Code.
Notwithstanding the foregoing provisions of this Article 5, the amount otherwise
payable to a Participant pursuant to this Article 5 shall be reduced to the
extent that the sum of (a) the amount payable pursuant to the terms of this
Article 5, (b) any amount payable to the Participant under Article 4 hereof, and
(c) amounts payable under the Retirement Plan with respect to the Participant’s
Profit Sharing Contributions Account, exceed the amount that would be payable
under the Retirement Plan with respect to the Participant’s Profit Sharing
Contributions Account but for the application of Section 401(a)(17) and
Section 415 of the Code (determined by assuming that amounts credited in excess
of such limits are credited at the time specified in Section 4.2(b) and that
such amounts are invested as provided therein). For purposes of this Article 5,
a Participant’s commissions, if any, shall not be included in the definition of
“Compensation” as used under the Retirement Plan.
     5.3 Pre-2008 Deferred Compensation. For calendar years beginning before
January 1, 2008, the amount determined under clause (a)(i) of Section 5.2 shall
include an amount equal to the amount that would have been credited to the
Participant’s Company Retirement Contributions Account if Deferred Compensation
(as defined in the Supplemental Benefits Plan of Temple-Inland Financial
Services Inc. as in effect prior to the date of this amendment and restatement)
were taken into account (at the time such Deferred Compensation would otherwise
have been taken into account) in determining Company Retirement Contributions.
ARTICLE 6
Payment of Benefits; Vesting
     6.1 Termination of Employment On or After January 1, 2008. In the case of a
Participant who incurs a Termination of Employment on or after January 1, 2008,
the Participant’s Retirement Benefit shall be paid in the form of a lump-sum
payment payable as soon as practicable after the Participant’s Termination of
Employment (and in all events within [thirty] days after such Termination of
Employment).
     6.2 Termination of Employment Before January 1, 2008. In the case of a
Participant who incurs a Termination of Employment before January 1, 2008, the
Participant’s Retirement Benefit shall be paid to the Participant in accordance
with the terms of the Plan as in effect prior to the date of this amendment and
restatement, any “Participant Consent to Payment” or “Consent to Distribution”,
and the requirements of Section 409A of the Code.
     6.3 Certain Consents to Payment. Notwithstanding anything in this Article 6
to the contrary and whether or not the Participant has incurred a Termination of
Employment, in the case of any Participant who has executed a Consent to
Distribution or a Consent to Payment relating to this Plan, the Participant’s
Retirement Benefit shall be paid in accordance with such Consent to Distribution
or Consent to Payment.
     6.4 Section 409A Mandatory Delay in Benefit Payments for Specified
Employees. Notwithstanding the preceding provisions of this Article 6, to the
extent required by Section 409A of the

- 3 -



--------------------------------------------------------------------------------



 



Code, the Administrator shall delay payment of the Retirement Benefit of a
Participant who is a “specified employee” (within the meaning of Section 409A of
the Code) until the earlier of (a) the date that is six months after the date of
the Participant’s Termination of Employment, or (b) the date of the specified
employee’s death. The aggregate amount of payment(s) otherwise payable during
the delay period (plus interest thereon at a rate equal to [the simple average
of the rate for the last four reporter quarters preceding the Participant’s
Termination of Employment under the U.S. Treasury Fund (within the meaning of
the Retirement Plan)] shall be payable to the specified employee upon the
expiration of the delay period.
     6.5 Survivor Benefits. In the event of a Participant’s death prior to
payment of a Retirement Benefit to which the Participant would otherwise be
entitled hereunder, the amount that would otherwise have been paid to the
Participant (determined as of the date of the Participant’s death) shall be paid
to the Participant’s Beneficiary. Any survivor benefits payable to a Beneficiary
pursuant to this Plan shall be paid on the first day of the second calendar
month following the Participant’s death.
     6.6 Vesting of Retirement Benefits. A Participant’s Retirement Benefit
shall become fully vested as of the date that the Participant’s Profit Sharing
Contributions Account is fully vested (the “Vesting Date”). In the event of a
Participant’s Termination of Employment prior to the Participant’s Vesting Date,
the Participant shall not be entitled any Retirement Benefit hereunder and any
such Retirement Benefit shall be forfeited in its entirety.
ARTICLE 7
Claims
     7.1 Claims Procedure. Claims for benefits under the Plan shall be filed
with the Administrator. If any Participant or other payee (a “claimant”) claims
to be entitled to a benefit under the Plan and the Administrator determines that
such claim should be denied in whole or in part, the Administrator shall notify
such claimant of its decision in writing (which may be provided electronically).
Such notification will be written in a manner calculated to be understood by the
claimant and will contain (a) specific reasons for the denial, (b) specific
reference to pertinent Plan provisions, (c) a description of any additional
material or information necessary for the claimant to perfect such claim and an
explanation of why such material or information is necessary, and (d) a
description of the Plan’s review procedures and the time limits applicable to
such procedures, including a statement of the claimant’s right to bring a civil
action under Section 502(a) of ERISA following the rendering of an adverse
decision on review. Such notification will be given within a reasonable period
of time, but not later than 90 days after the claim is received by the
Administrator, unless the Administrator determines that special circumstances
require an extension of time for processing the claim. If the Administrator
determines that such an extension of time is required, written notice of the
extension shall be provided to the claimant prior to the end of the initial
90-day period. The extension notice shall indicate the special circumstances
requiring the extension of time and the date by which the Administrator expects
to render its decision. In no event shall the extension exceed an additional
90 days from the end of the initial 90-day period. Any electronic notification
provided by the Administrator under this Article IV shall comply with the
standards imposed by 29 C.F.R. 2520.104b-1(c)(1)(i)-(iv).
     7.2 Review Procedure.
          (a) Within 60 days after the date on which a claimant receives a
written notice of a denied claim, the claimant may file a written request with
the Administrator for a review of the denied claim. If the claimant requests a
review of the denied claim, the claimant shall be entitled to submit to the
Administrator written comments, documents, records and other information
relating to the claim for benefits and to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records and other
information relevant to the claimant’s claim for benefits. The Administrator
shall perform its review taking into account all comments, documents, records
and other information submitted by the claimant relating to the claim without
regard to whether such information was submitted or considered in the initial
benefit determination. The Administrator will notify the claimant of its
decision in writing (which

- 4 -



--------------------------------------------------------------------------------



 



may be provided electronically). If the claim is denied, the notification will
be written in a manner calculated to be understood by the claimant and will
contain (i) the specific reasons for the denial, (ii) references to pertinent
provisions of the Plan, (iii) a statement that the claimant is entitled to
receive, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant to the claimant’s claim
for benefits, and (iv) a statement of the claimant’s right to bring an action
under Section 502(a) of ERISA.
          (b) The review provided for by Section 7.2(a) will be made within a
reasonable period of time, but not later than 60 days after the Administrator
receives the request for review, unless the Administrator determines that
special circumstances require an extension of time for processing the claim. If
the Administrator determines that an extension of time is required, written
notice of the extension shall be furnished to the claimant prior to the end of
the initial 60-day period. The extension notice shall indicate the special
circumstances requiring the extension of time and the date by which the
Administrator expects to render its decision. In no event shall the extension
exceed an additional 60 days from the end of the initial 60-day period. If the
extension of time is needed due to the claimant’s failure to submit information
necessary to make a decision, the period during which the Administrator must
make a decision shall be tolled from the date the extension notice is sent to
the claimant until the date the claimant responds to the request for additional
information.
ARTICLE 8
Administration
     This Plan shall be administered by the Administrator. The Administrator
shall have all powers necessary to carry out the provisions of this Plan,
including, without reservation, the power to delegate administrative matters to
other persons and to interpret this Plan in its discretion.
ARTICLE 9
Miscellaneous
     9.1 Amendment or Termination. The Board may amend or terminate the Plan at
any time; provided, however, that no amendment or termination of the Plan may
reduce a Participant’s Retirement Benefit after it is vested without the consent
of the Participant (or in the event of the Participant’s death, the
Participant’s Beneficiary).
     9.2 Effect on Excess Benefits Plan and Supplemental Benefits Plan. The
adoption of this amendment and restatement shall effectuate and constitute the
amendment and restatement of the Excess Benefits Plan of Temple-Inland Financial
Services Inc. and the Supplemental Benefits Plan of Temple-Inland Financial
Services Inc. into a single plan document as of the date hereof.
     9.3 No Duplication of Benefits. Notwithstanding any provision of this Plan
to the contrary, the Retirement Benefits payable under Articles 4 and 5 shall be
determined and coordinated by the Administrator so as to prevent any duplication
of benefits under this Plan or any other supplemental pension or retirement
plan, program or agreement.
     9.4 No Alienation of Benefits. Participants and Beneficiaries shall have no
right to alienate, anticipate, commute, sell, assign, transfer, pledge, encumber
or otherwise convey the right to receive any payment under this Plan, and any
payment under this Plan or rights thereto shall not be subject to the debts,
liabilities, contracts, engagements or torts of Participants or Beneficiaries
nor to attachment, garnishment or execution, nor shall they be transferable by
operation of law in the event of bankruptcy or insolvency. Any attempt, whether
voluntary or involuntary, to effect any such action shall be null, void, and of
no effect.
     9.5 No Rights to Continued Employment. Nothing contained herein shall be
construed as conferring upon a Participant the right to continue in the employ
of the Company or any Affiliate.

- 5 -



--------------------------------------------------------------------------------



 



     9.6 Incapacity. If the Administrator determines that any Participant or
Beneficiary is unable to care for his or her affairs because of illness or
accident, any Retirement Benefit or survivor benefit payment due hereunder
(unless a prior claim therefor shall have been made by a duly appointed
guardian, committee, or other legal representative) may be paid to such
Participant’s or Beneficiary’s spouse, child, brother or sister, or to any
person deemed by the Administrator to have incurred expenses for such person
otherwise entitled to payment. Any such payment shall be a complete discharge of
the liabilities of the Company hereunder.
     9.7 Withholding. The Company shall have the right to deduct from any
payment to be made pursuant to this Plan or any other payment to be made to a
Participant or Beneficiary by the Company or any of its affiliates any Federal,
state or local taxes required by law to be withheld with respect to the
participation of the Participant in this Plan and payments made hereunder.
     9.8 No Funding of Benefits. To the extent a Participant or any other person
acquires a right to receive payments from the Company under this Plan, such
right shall be no greater than the right of any unsecured general creditor of
the Company, and such person shall have only the unsecured promise of the
Company that such payments shall be made.
     9.9 Top-Hat Plan; Excess Plan. The Plan, except with respect to the
Section 415 Retirement Benefits provided pursuant to Article 4 hereof, is
intended to qualify as a “top-hat” plan for purposes of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”), and shall cover a select
group of management or highly compensated employees. The Section 415 Retirement
Benefits provided pursuant to Article 4 hereof and related provisions of the
Plan shall constitute a separate excess benefit plan within the meaning of
Section 3(36) of ERISA.
     9.10 Headings. The headings of Sections hereof are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of the Plan.
     9.11 Applicable Law. This Plan shall be construed and enforced in
accordance with the laws of the State of Texas, except to the extent preempted
by federal law.
     9.12 Section 409A of the Code. The Plan is intended to comply with the
requirements of Section 409A of the Code, and the Administrator shall administer
and interpret the Plan in accordance with such requirements. If any provision of
the Plan conflicts with the requirements of Section 409A of the Code, the
requirements of Section 409A of the Code shall supersede any such Plan
provision.

- 6 -